DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a final office action. 
Claims [1-3] are currently pending and have been examined on their merits. 
Claims 1-3 are currently amended see REMARKS October 14, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-3 recite a computer implemented method (i.e. a series of steps) and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites a method for utilizing data flow descriptions and user story map for management of job posting and candidate data, said method comprising: (a) a set of data flow descriptions to describe the processes involved to transfer data from input to file storage to reports generation; and, (b) a user story map, to define the interactive processes and identify work steps in said processes.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about a record of job descriptions that are available and organize them based on a classification such as O*NET codes allowing them to be easily searchable based on various search request characteristics as well as receive information to generate various reports related to creating and keeping a record. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting and managing information related to the finding various job positions for a candidate to apply. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: a web browser software extension and a blockchain environment.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-3 further narrow the abstract idea recited in the independent claim 1 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use a computer to receive, store, manipulate, verify, and access various documents and information such as a job description, a user’s resume, or other such documents related to the process of matching a job seeker to a job applicant seeker (see Specification [0008-0010]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-3 are directed towards further narrowing the abstract idea of receiving, manipulating, and distributing documents and information related to a job description.

Claims 2-3 further recite the additional elements of an annotation tool, ledgers within a blockchain, smart contract trigger algorithms, permissioned access ledgers, and smart contract data triggers. However, these elements are directed towards merely “apply it” or using a generic computer to perform the abstract idea.
Therefore, the claims do not direct the claims to recite a practical application.

Therefore, claims 1-3 are rejected under U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joao (US 2022/0028017).
Claim 1: Joao discloses a method for utilizing data flow descriptions and user story map for creating a web browser software extension for management of job posting and candidate data within a blockchain environment, said method comprising: (a) a set of data flow descriptions to describe the processes involved to transfer data from input to file storage to reports generation (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; [0523] Figs. 1 and 15, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications (web browser extension), on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified. In another embodiment any information entered into by the user at any time can be stored in the database of the central processing computer).
and, (b) a user story map, to define the interactive processes and identify work steps in said processes (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; Figs. 1 and 2, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications, on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified).
Therefore, claim 1 is rejected under U.S.C. 102.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US 2022/0028017) in view of Toomey (US 2007/0299818).
Claim 2: Joao discloses the method as per claim 1. Joao further disclose wherein said data flow descriptions represent an outline by visual means the design of the processing stages, said processes comprising; (b) annotation tool to create and compile structured queries through a blockchain access layer configured to process within permissioned access ledgers within a blockchain (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; [0308-0312] Fig. 1, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications, on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified. In a preferred embodiment the user can utilize the apparatus of the present invention in order to search for jobs or to search for job applicants for jobs. The central processing computer can transmit an electronic job search forum to the user communication device. The user can engage in any job searching activity via the electronic form. The user can perform searches by entering search information using a keyword, category, or any other search method);
(c) annotation tool configured to authenticate smart contract data trigger algorithms within said structured query results corresponding to aforementioned classification description data and code assignment data gathered through permissioned access ledgers within a blockchain (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; [0308-0312] Fig. 1, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications, on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified. In a preferred embodiment the user can utilize the apparatus of the present invention in order to search for jobs or to search for job applicants for jobs. The central processing computer can transmit an electronic job search forum to the user communication device. The user can engage in any job searching activity via the electronic form. The user can perform searches by entering search information using a keyword, category, or any other search method (user defined data characteristics));
and; (d) annotation tool to produce the requested structured query results onto a document shared through permissioned access ledgers within a blockchain (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; [0308-0312] Fig. 1, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications, on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified. In a preferred embodiment the user can utilize the apparatus of the present invention in order to search for jobs or to search for job applicants for jobs. The central processing computer can transmit an electronic job search forum to the user communication device. The user can engage in any job searching activity via the electronic form. The user can perform searches by entering search information using a keyword, category, or any other search method (user defined data characteristics)).
However, Joao does not disclose (a) user requested data retrieval of US Department of Labor Standard Occupational Classification descriptions and ONet Occupational Code Assignment job descriptions.
In the same field of endeavor of managing a job searching and matching platform Toomey teaches (a) user requested data retrieval of US Department of Labor Standard Occupational Classification descriptions and ONet Occupational Code Assignment job descriptions (Paragraph [0010-0014]; Fig. 1, the present invention includes a unique method of examining various fields of a typical job posting and form the data in these fields and determining a specific O*NET code to assign to the job posting. The present invention is particularly useful as employed in a system that visits network (world wide web) sites (hosting sites) having active job posts, extracting job posts from the network site and storing the job posts in a searchable job postings database. By assigning a specific O*NET code to each job post as it is captured, the job seeker can search the searchable database. In another embodiment a computer readable medium including computer programming instructions that case a computer to perform the method for determining O*NET codes is disclosed, the method comprising the steps of inputting a job posting and extracting fields of the job posting then looking up the fields in tables that include translations to an O*NET code).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of storing, managing, and searching either job descriptions or potential job applicants via a blockchain platform as disclosed by Joao (Joao [0011]) with the system of user requested data retrieval of US Department of Labor Standard Occupational Classification descriptions and ONet Occupational Code Assignment job descriptions as taught by Toomey (Toomey [0010]). With the motivation of helping job seekers and job applicant seekers to connect based on matching desired characteristics and search parameters. 
Claim 3: Modified Joao disclose the method as per claim 2. Joao further discloses wherein said processes identify current availabilities posted by participating employers as indicated by hiring manager using current employment statistics if and only if the smart contract data trigger data between job listing and matched jobs identifies consistency within user query smart contract data trigger data and current availabilities (Paragraph [0011-0014]; [0017-0019]; [0185-0187]; [0308-0312] Fig. 1, the present invention pertains to a distributed ledger and blockchain technology-based recruitment, job searching and/or project scheduling, and/or asset tracking and monitoring. The present invention can be utilized in numerous types and/or kinds of recruitment applications, on-line job searching applications, on-line scheduling applications, and in numerous applications involving or relating to tracking, monitoring, and authenticating of assets. The present invention can be utilized by an individual to find and apply for a job. The present invention can also be utilized by an employer to reach out to an individual regarding a request for an offer of employment. The present invention can be utilized in connection with blockchain technology system to provide a secure record keeping system of and for any other information and data processed and stored by the present invention. The data and information contained in the database can also include information concerning events, occurrences, availability of an applicant, and any of the information of which the employer may wish to be notified. In a preferred embodiment the user can utilize the apparatus of the present invention in order to search for jobs or to search for job applicants for jobs. The central processing computer can transmit an electronic job search forum to the user communication device. The user can engage in any job searching activity via the electronic form. The user can perform searches by entering search information using a keyword, category, or any other search method (user defined data characteristics)).


Therefore, claims 2-3 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed October 14, 2022, with respect to the rejections of claims 1-3 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant does not recite any arguments regarding the 101 rejection as the amended claims 1-3 were essentially fully rewritten. However, the examiner will recite that the newly amended claims are still directed to an abstract idea. The examiner finds the newly amended claims to be directed to merely managing job postings and candidate information by requesting, annotating, and recording information to be searched for and accessed by other users. The examiner finds these steps of merely receiving information, analyzing the content, and organizing the information, even though the claims are recited in a computer environment they are still directed to a mental process as the courts do not distinguish between a mental process performed in the human mind and those performed on a generic computer. Additional examples of similar cases the courts have identified as a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);  example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 
Furthermore, the examiner does not find the additional elements to direct the claims to a practical application. The examiner finds using a web browser software extension to manage information in a blockchain environment are not sufficient in showing an improvement in the functioning of a computer or technology. The examiner finds these elements to be directed to merely “apply it” or applying a known technology to perform the abstract idea. Examples of similar cases the courts have identified as not being sufficient to show an improvement in computer functionality include: Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Therefore, the examiner does not find the system of presenting critical comments at the top of an online discussion to be a technical solution to a technical problem but merely using generic technology to perform the abstract idea of presenting information during a discussion based on a comment’s characteristics in relation to the conversation as a whole. 
Therefore, the examiner maintains the current 101 rejection.
Claims 2-3 are dependent on claims 1 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed October 14, 2022, with respect to the rejections of Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joao (US 2022/0028017) are moot because Applicant has amended the claims. However, where applicable the examiner will respond to arguments.
Claim 1: Applicant does not argue the current rejection as the amended claims 1-3 were essentially fully rewritten. However, for the sake of compact prosecution examiner will state that claim 1 is rejected as being anticipated by Joao (US 2022/0028017) as the recited claim is directed to merely a web browser software extension using a blockchain environment to transfer and store data and generate reports for job postings and candidate data. Which is found to be taught by Joao which uses a distributed ledger and blockchain to allow job seekers to search for and apply to job postings as well as allow hiring entities to create and post job listings (Joao [0011]).
Claims 2-3 were dependent on claims 1. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Janapareddy (US 2020/0065770) Automatic tagging for online job listings.
Srivastava (US 2021/0056095) Relational data management and organization using DLT.
Kwitek (US 2021/0073739) A system for workforce talent discover, tracking, and development.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629